                     UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS
___________________________________
                                    )
PEGASYSTEMS, INC.,                  )
                                    )
                    Plaintiff,      )
                                    )         Civil Action
v.                                  )         No. 19-11461-PBS
                                    )
APPIAN CORPORATION and BUSINESS     )
PROCESS MANAGEMENT, INC.,           )
                                    )
                    Defendants.     )
______________________________      )


                         MEMORANDUM AND ORDER

                           January 13, 2020

Saris, D.J.

                             INTRODUCTION

     After hearing, and a review of the briefs, the Court DENIES

without prejudice plaintiff Pegasystems, Inc.’s motion for a

preliminary injunction [Docket No. 49]. I assume familiarity with

this Court’s memorandum and order dated December 5, 2019 [Docket No.

56], which provides the factual background in this false advertising

suit.

                              DISCUSSION

     In evaluating a motion for preliminary injunction, the Court

analyzes four factors:

     (1) the likelihood of success on the merits; (2) the potential
     for irreparable harm [to the movant] if the injunction is
     denied; (3) the balance of relevant impositions, i.e., the
     hardship to the nonmovant if enjoined as contrasted with the




                                   1
     hardship to the movant if no injunction issues; and (4) the
     effect (if any) of the court's ruling on the public interest.

Esso Standard Oil Co. (P.R.) v. Monroig-Zayas, 445 F.3d 13, 18 (1st

Cir. 2006) (citation omitted). The moving party bears the burden of

establishing these factors weigh in its favor. Id. Of the four

factors, “[t]he showing of a likelihood of success on the merits is

the most important.” Doe v. Trs. of Bos. Coll., 942 F.3d 527, 533

(1st Cir. 2019). Furthermore, “[i]n most cases . . . irreparable harm

constitutes a necessary threshold showing for an award of preliminary

injunctive relief.” Charlesbank Equity Fund II v. Blinds To Go, Inc.,

370 F.3d 151, 162 (1st Cir. 2004). Here, Pegasystems cannot establish

that either factor weighs in its favor.

     This motion must be evaluated in light of the post-complaint

changes Appian has made to the challenged statements. Specifically,

Appian removed from its website the phrase “Through approximately 500

responses” and added language regarding the Report’s sample size.

Dkt. Nos. 68-1, 68-2. Appian also added text on both pages of its

website reading, “While all projects are different, we encourage you

to read the report and assess what relevance [the surveyed]

businesses’ experiences may have for your business.” Id. In addition,

Appian acknowledged that “Appian commissioned BPM.com” to conduct the

survey contained in the Report. Id. Finally, a “Preface from Appian”

was inserted as the first page of the Report disclosing Appian’s

commission. Dkt. No. 68-3 at 3.




                                  2
     While Pegasystems has alleged that other portions of the Report

are literally false or misleading, I do not find a likelihood of

success as to those allegations on the current record. The dispute

over whether BPM.com’s testing methodology is inadequate or

intentionally skewed involves disputed issues of fact. Pegasystems

alleges in its complaint that BPM.com manipulated the survey results

to produce outcomes more favorable to Appian. Appian admits that it

“reviewed and provided input on drafts” of the Report, Dkt. No. 71

¶ 1, but denies the allegation that the Report’s results were

manipulated to favor Appian, Id. ¶ 24. “Likelihood of success cannot

be woven from the gossamer threads of speculation and surmise.”

Narragansett Indian Tribe v. Guilbert, 934 F.2d 4, 6 (1st Cir. 1991).

While the Court does not here attempt to “predict the eventual

outcome on the merits with absolute assurance,” Ross-Simons of

Warwick, Inc. v. Baccarat, Inc., 102 F.3d 12, 16 (1st Cir. 1996),

Pegasystems has not presented evidence that establishes a likelihood

of success on the merits at this time. As a result of the post-report

changes, Pegasystems has not demonstrated that it is suffering

continuing harm from the initial omission of the Report’s commission

or Appian’s statements regarding the Report’s sample size.

     Since Pegasystems has failed to carry its burden as to both

likelihood of success and irreparable harm, the Court does not reach

the third and fourth factors of the preliminary injunction analysis.

See New Comm Wireless Servs., Inc. v. SprintCom, Inc., 287 F.3d 1, 9




                                  3
(1st Cir. 2002) (“[I]f the moving party cannot demonstrate that he is

likely to succeed in his quest, the remaining factors become matters

of idle curiosity.”)

                                ORDER

     Pegasystems’ motion for preliminary injunction [Docket No. 49]

is DENIED without prejudice to refiling after development of the

factual record. Its request for expedited discovery [Docket No. 57]

is ALLOWED as stated in open court at the hearing. The parties will

submit a revised proposed discovery schedule.



SO ORDERED.

                              /s/ PATTI B. SARIS
                              Hon. Patti B. Saris
                              United States District Judge




                                  4
